Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner notes that the applicant amended the inventorship to include a different inventor. The corrected inventorship the Chen et al “Big Self Supervised Models are Strong Semi Supervised Learners” reference  is no longer prior art in light of the corrected inventorship. This removed the rejections under double patenting and 35 U.S.C. 102/103

Claim 5 has been amended to correct the 112(b) issues. 

Applicants Supplemental response 2/22/2022 has corrected the drawings to no longer include color.

Re claim 1 Grill et al “Bootstrap Your Own A New approach to Self Supervised Learning” discloses:

A computer-implemented method for performing semi-supervised contrastive learning of visual representations, the method comprising: 

obtaining a training image in a set of one or more unlabeled training images (see page 4 second paragraph set of images d produces two augmented views);



 respectively processing, with a base encoder neural network, the first augmented image and the second augmented image to respectively generate a first intermediate representation for the first augmented image and a second intermediate representation for the second augmented image (see section 3.1 figure 2 note that encoder ftheta is used to produce intermediate representation y and y’); respectively processing, with a projection head neural network comprising a plurality of layers, the first intermediate representation and the second intermediate representation to respectively generate a first projected representation for the first augmented image and a second projected representation for the second augmented image (see secion 3.2. figure 2 note that projection head Gtheta is applied ); evaluating a loss function that evaluates a difference between the first projected representation and the second projected representation(page 4 equation 2 ); modifying one or more values of one or more parameters of one or both of the base encoder neural network and the projection head neural network based at least in part on the loss function (see section 3.1 note that the networks are trained by minimizing loss); 

and performing fine-tuning of the image classification model based on a set of labeled images ( see section 4 semi supervised training on image net). 





Re claim 7 Grill discloses A computing system for performing semi-supervised contrastive learning of visual representations, the computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store: an image classification model comprising a base encoder neural network see section 3.1 figure 2 note that encoder ftheta is used to produce intermediate representation y and y’), one or more projection head neural network layers(see secion 3.2. figure 2 note that projection head Gtheta is applied );, and a classification head (see section 4 linear evaluation on image net note that a linear classifier is trained.), wherein the base encoder neural network and the one or more projection head neural network layers have been pretrained using contrastive learning based on a set of one or more unlabeled visual data (see section 3.1 note contrastive learning is performed on image set D), 

and instructions that, when executed by the one or more processors, cause the computing system to perform operations comprising: performing fine-tuning of the image classification model using a set of one or more labeled visual data (see section 4 semi supervised training on image net);

Tian et al Contrastive representation distillation discloses 

 and after performing the fine-tuning of the image classification model, performing distillation training using the one or more projection head neural network layers pretrained using contrastive learning, wherein the distillation training distills the image classification model to a student model comprising a relatively smaller number of parameters relative to the image classification model (see abstract note that a student network is trained).

The prior art of record discloses and wherein the one or more projection head neural network layers comprise some but not all of a plurality of projection head neural network layers from a projection head neural network employed during said contrastive learning;

Re claim 13 The prior art of record does not disclose generating an image classification model based on a base encoder neural network used in performing the contrastive learning and based on some but not all of a plurality of layers in a projection head neural network used in performing the contrastive learning;
.

The remaining claims depend from the above independent claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669